FILED
                            NOT FOR PUBLICATION
                                                                               FEB 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ZEJUN LEI,                                       No. 21-70960

              Petitioner,                        Agency No. A208-430-047

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2022**
                              San Francisco, California

Before: McKEOWN and W. FLETCHER, Circuit Judges, and VRATIL,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
      Zejun Lei (“Petitioner”), a native and citizen of China, petitions for review

of the Board of Immigration Appeals’s (“BIA”) dismissal of his appeal of the

Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. “We review ‘denials of asylum, withholding of removal,

and CAT relief for substantial evidence,’” Guo v. Sessions, 897 F.3d 1208, 1212

(9th Cir. 2018) (quoting Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir.

2017)), and we deny the petition.

      Substantial evidence supports the denial of asylum because Petitioner has

not shown past persecution or a well-founded fear of future persecution.

“Persecution is an extreme concept and has been defined as the infliction of

suffering or harm in a way regarded as offensive.” Kaur v. Wilkinson, 986 F.3d

1216, 1222 (9th Cir. 2021) (internal quotation marks and ellipsis omitted). We

have held that detention and physical beating on one occasion, with no medical

treatment or adverse employment consequences, are not sufficient to establish

persecution. Gu v. Gonzales, 454 F.3d 1014, 1020 (9th Cir. 2006). Petitioner has

not suffered past persecution. While found credible, he alleged only one incident,

in which he was detained for ten hours and did not suffer any injuries requiring

medical treatment. Further, although Petitioner signed a notice of punishment


                                          2
while detained, his religious freedom was not sufficiently restricted to constitute

persecution. Compare Gu, 454 F.3d at 1017–18, 1020–21, with Guo, 897 F.3d at

1215–16.

      Substantial evidence supports the finding that Petitioner failed to show a

well-founded fear of future persecution. “Absent evidence of past persecution, [an

applicant] must establish a well-founded fear of future persecution by showing

both a subjective fear of future persecution, as well as an objectively reasonable

possibility of persecution upon return to the country in question.” Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1029 (9th Cir. 2019) (internal quotation marks

omitted). Petitioner left China in January 2015, and has not provided evidence that

the Chinese authorities are still interested in him. He was released from his one-

time detention without being required to report back to the police on a regular

basis. His former wife has been able to attend church activities without

harassment. Petitioner thus failed to show a well-founded fear of future

persecution.

      For the same reasons, substantial evidence supports the denial of

withholding of removal. Davila v. Barr, 968 F.3d 1136, 1142 (9th Cir. 2020) (“An

applicant who fails to satisfy the lower standard for asylum necessarily fails to

satisfy the more demanding standard for withholding of removal.”).


                                          3
      Petitioner does not articulate any argument in support of CAT relief in his

briefs. His challenge of the denial of CAT protection is therefore waived. Cui v.

Holder, 712 F.3d 1332, 1338 n.3 (9th Cir. 2013) (“Because [the petitioner] does

not address withholding or CAT relief in his brief, he waived any objections to the

denial of these requests.”).

      PETITION DENIED.




                                         4